Citation Nr: 1731483	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  09-35 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a headache disability, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from April 1968 to January 1970.  His awards and decorations included: a National Defense Service Medal; a Vietnam Service Medal; and a Vietnam Campaign Medal.  The Board sincerely thanks him for his service to his country. 

This matter comes before the Board of Veterans' Appeals (Board) in appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The case was remanded in April 2012, November 2013, February 2015, and April 2016 for further evidentiary development.  

In August 2009, the Veteran perfected claims for service connection for neuropathy of the bilateral upper extremities and tinnitus.  The Board granted the Veteran's claim for tinnitus in February 2015, and his claim neuropathy of the bilateral upper extremities in April 2016.  As these rating decisions represent a complete grant of the Veteran's appeal as to these matters, they are no longer on appeal before the Board.


FINDING OF FACT

During the appeal period, the Veteran had headaches due to medication taken to treat service-connected disabilities.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for headache disability have been met.  38 U.S.C.A. §§ 1101; 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim; however, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter.  Accordingly any notice error or duty to assist omission is harmless.

The Board has reviewed all of the evidence in the appellant's VA record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

B. Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted disorder with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to a determination, the benefit of the doubt is afforded to the claimant.  38 U.S.C.A. § 5107(b).

II. Factual Background

In the April 1968 enlistment report of medical examination, the Veteran was found clinically normal for head and neurology.  He marked "no" for frequent or severe headache.  In a December 1969 separation report of medical examination, Veteran was found clinically normal for head and neurology.

In a July 2001 private medical record, the Veteran reported that he had an "important or recent problem" with headaches.  In an October 2002 VA medical record, when asked if he had "an important or recent problem" regarding a list of medical condition, he checked the "headaches" block. 

In a July 2003 VA medical record, the Veteran was complained, in part, of headaches, a side effect of a blood pressure medication that he discontinued.  He reported similar symptoms with other medications he had taken in the past. 

In a March 2007 VA medical record, the Veteran reported that he stopped taking Celexa as it gave him a "horrible headache."  In a nursing note from this month, the Veteran complained that Citalopram had given a headache.  In July 2007, he again reported that Celexa caused headaches.  

In a February 2008 VA mental health note, the Veteran complained that Citalopram and Trazadone treatments gave him headaches. 

In a July 2008 VA mental health note, the Veteran complained of headaches that eventually improved after he began Sertaline treatment in April 2008.  In a September 2009 VA medical record, the Veteran complained of a chronic worsening headache.  In a July 2011 VA medical record, the Veteran complained that Aggrenox was causing leg pain and headaches.    
 
In the January 2014 VA headache examination, the VA examiner, upon review of the record, noted that the Veteran's complaints of headache were normally in the context of side effects from medications.  He noted that the Veteran had a history of being prescribed medications that were related to headaches.  He diagnosed the Veteran with migraines.  The relationship between the side effects of the Veteran's medications and headaches was noted again in the April 2016 VA medical opinion.  In the August 2016 VA medical opinion, the VA opinion provider noted that the Veteran began complaining of headaches in approximately 2005 as a result of angiotensin-related medications and at least one beta blocker.  The opinion provider noted that the Veteran was no longer on medications that appeared causally related to headache, and that is current medications were unlikely the cause of his headaches.  

The requirement of a "current disability" is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim" and "a claimant may be granted service connection even though the disability resolves prior to (VA's) adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

III. Analysis

The medical evidence establishes that at times during the period on appeal, the Veteran had headaches related to medications he was prescribed to treat certain service-connected disabilities.  The Board has considered the positive and negative evidence of record and finds that the evidence that the Veteran has a headache disability that is related to his service-connected disabilities is at least in equipoise.  

The above noted findings of the VA clinician who provided the January 2014, April 2016, and August 2016 VA opinions support the Veteran's claim.  Specifically, the opinions indicate that over the course of the appeal, the Veteran had headache symptoms related to the medications he had taken for his service-connected disabilities.  The Board notes that the claims file does contain negative medical opinions for service-connection with respect to alternate theories of entitlement.  However, the evidence is in equipoise as to whether the Veteran has had a headache disability secondary to treatment for service-connected disabilities.  See 38 U.S.C.A. § 5107(b).  For all the above reasons, the claim for entitlement to service connection for a headache disability, to include as secondary to medication taken for service-connected disabilities, is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a headache disability, as secondary to medication taken for service-connected disabilities, is granted. 




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


